 Case 2:19-cv-00337-RMP   ECF No. 44     filed 07/24/19   PageID.97 Page 1 of 2
                                                           FILED' 1'3 .JUL 2411 ::3:3USDC·ORt-1



                      UNITED STATES DISTRICT COURT

                               For the

                          District of Oregon

                           Medford Division




      David N. Phillips                     )    Civil Action No: 1:18-cv-00340-CL
      Plaintiff(s)                          )
                                            )
            V                               )    PLAINTIFFS LETTER TO
                                            )    MAGISTRATE JUDGE MARK D. CLARK
      Henry Schein Inc.                     )    PRO BONO ORDER DISMISSED PER
      Defendant(s)                          )    COURT
                                            )
      Attorneys for Defendant:              )
      David P.R. Symes, OSB No. 961350      )
      LITTLER MENDELSON, P.C.               )
      121 SW Morrison, Suite 900            )
      Portland, OR 97204                    )
      Phone: 503-221-0309                   )
      Fax:   503-242-2457                   )
                                            )
      Christina H. Hayes, OSB No. 162099)
      LITTLER MENDELSON, P.C.           )
      501 W. Broadway, Suite 900        )
      San Diego, CA 92101               )
      Phone: 619-232-0441               )
___________________
      Fax:   619-232-4302               )
                                            )




      I David N. Phillips on July 22, 2019 mailed letter to United States
      District Court. Addressed to Magistrate Judge Mark D. Clarke per
      Court order for my decision on Pro Bono order dismissed.



     Signature
     Printed Name
                    ~       {\. P ~
                    1)4\l'J. N.Y ;                           Date    -r ,}-z,-z.i/2¢ l~
                                                                                 -
Case 2:19-cv-00337-RMP    ECF No. 44   filed 07/24/19   PageID.98 Page 2 of 2



UNITED STATES DISTRICT COURT                               July 21, 2019
227 United States Courthouse
310 West Sixth Street
Medford, OR 97501



David Phillips
2525 E. 29th Ave. Ste 10B #286
Spokane, WA 99223
509-879-9262


Case#: 1:18-cv-00340-CL


To Magistrate Judge Mark D. Clarke.

Per Order: Plaintiff shall inform the Court in writing, by August 12, 2019.
Whether he has obtained counsel or will proceed unrepresented.
Plaintiff has put in a motion to have my case transfered to Spokane,
Washington. Three attorneys have declined because it is a burden to get to
Medford, Oregon. Plaintiff is on disability it is a burden on me to get to
Medford, Oregon. Plaintiff has severe spine injuries limiting his travel
abilities. I have more resources in Spokane for help. If I have to represent
myself, I need to be close to my Court, not 700 miles away.

Henry Schein Inc. as of today is ranked at #238 on the fortune 500 list.
Henry Schien Inc. will have no problem with the transfer. It is not any
kind of a burden for Henry Schein Inc. The case is just getting started,
only Pro Bono ordered only decision. New attorney will have no problem
catching up.

Court site Representing Yourself, Pro Bono Representation there is no
information about why the Judge can dismiss the appointment of Pro Bono
once it is ordered?

Plaintiff can not represent himself against a fortune 500 company who has
more attorneys to call on. I need a chance at justice and to have my day
in court. Pro bono might work in Spokane?



David Phillips
J?c.-e p  ~2
